

Exhibit 10.3

--------------------------------------------------------------------------------

THE NEW HOME COMPANY INC.
2016 INCENTIVE AWARD PLAN

--------------------------------------------------------------------------------

PERFORMANCE SHARE UNIT AWARD GRANT NOTICE
The New Home Company Inc. (the “Company”) has granted to the participant listed
below (“Participant”) a Performance Share Unit Award (the “Performance Share
Units”) described in this Performance Share Unit Award Grant Notice (the “Grant
Notice”), subject to the terms and conditions of the 2016 Incentive Award Plan
(as amended from time to time, the “Plan”) and the Performance Share Unit Award
Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference. Capitalized terms not
specifically defined in this Grant Notice or the Agreement have the meanings
given to them in the Plan.
Participant:
 
Grant Date:
 
Target Number of Performance Share Units:
 
Target Number of EPS Performance Share Units:
 
Target Number of ROE Performance Share Units:
 
Maximum Number of Performance Share Units:
 
Performance Period:
[January 1, 2018 - December 31, 2019]
Start Date:
[January 1, 2018]
End Date:
[December 31, 2019]
Determination Date:
[March 1, 2020]
Prorated Performance Fraction:1
A fraction, the numerator of which is the number of days elapsed from the first
day of the Performance Period through and including the date of the
Participant’s Qualifying Termination, and the denominator of which is [730].
Prorated Time-Vesting Fraction:2
A fraction, the numerator of which is the number of days elapsed from the End
Date through and including the date of the Participant’s Qualifying Termination,
and the denominator of which is [366].
Performance Goals:
Except as otherwise set forth in the Agreement, the Participant is eligible to
Vest in and receive Shares based upon the Company’s attainment, during the
Performance Period, of the Performance Goals set forth below, and satisfaction
of continued status as a Service Provider requirements, as set forth in Sections
3.1-3.3 of the Agreement.

________________________


1 NTD: Denominator will equal the number of days in the Performance Period.


2 NTD: Denominator will equal the number of days from the End Date to the first
anniversary of the end Date (366 for the year 2020, which is a leap year).





--------------------------------------------------------------------------------






Performance Vesting:
The number of Performance Share Units that Performance-Vest shall be determined
by multiplying (i) the percentage corresponding to the Company’s achievement of
each of the Performance Goals during the Performance Period as set forth in the
“Target Number of ROE and EPS Performance Share Units that Performance-Vest”
column below by (ii) the Target Number of EPS Performance Share Units or the
Target Number of ROE Performance Share Units, as applicable. In the event that
the Company’s achievement of a Performance Goal falls between two Performance
Goals on the applicable table below, then the number of Performance Share Units
that shall Performance-Vest for the Performance Period shall be determined by
means of linear interpolation. Any Performance Share Units remaining that do not
Performance-Vest shall be forfeited immediately.
Time Vesting:
The Performance Share Units that Performance-Vest shall Vest in respect of
one-half of the Performance Share Units subject thereto on each of the End Date
(rounded up to the nearest whole share) and the first anniversary of the End
Date, subject to the Participant’s continued status as a Service Provider
through the applicable date, and further subject to Sections 3.1-3.3 of the
Agreement.



Average ROE for Performance Period 3
Target Number of ROE Performance Share Units that Performance-Vest
[Placeholder for Actual ROE Goal]
[150%]
[Placeholder for Actual ROE Goal]
[100%]
[Placeholder for Actual ROE Goal]
[50%]
[Placeholder for Actual ROE Goal]
[0%]



















________________________


3 NTD: Range of performance is [80%-120%.]





--------------------------------------------------------------------------------




Cumulative EPS for Performance Period 4
Target Number of EPS Performance Share Units that Performance-Vest
[Placeholder for Actual EPS Goal]
[150%]
[Placeholder for Actual EPS Goal]
[100%]
[Placeholder for Actual EPS Goal]
[50%]
[Placeholder for Actual EPS Goal]
[0%]



Target Cumulative EPS:
 
Target Average ROE:
 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.


THE NEW HOME COMPANY INC.
PARTICIPANT
By:
______________________________
______________________________


Name:
______________________________


[Participant Name]
Title:
______________________________


 
 





















________________________


4 NTD: Range of performance is [80%-120%.]





--------------------------------------------------------------------------------




Exhibit A
PERFORMANCE SHARE UNIT AWARD AGREEMENT
ARTICLE I.
GENERAL
1.1    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
(a)    “Average ROE” shall mean the sum of the Company’s Return on Equity for
each year of the Performance Period, calculated as the Company’s net income
divided by the average of the shareholders’ equity at the beginning of such year
and the end of such year, divided by two; where such net income is calculated in
accordance with GAAP, subject at all times to adjustment pursuant to Section 5.2
and the Plan.
(b)     “Cause” shall have the meaning provided in an applicable employment or
other service agreement between the Company (or its Subsidiaries or affiliates)
and the Participant if such an agreement exists and contains a definition of
Cause, or, if no such agreement exists or such agreement does not contain a
definition of Cause, then Cause shall mean the occurrence of any of the
following conditions:
(i)    conviction or plea of guilty or nolo contendere to a charge of commission
of a felony or a misdemeanor involving moral turpitude;
(ii)    the commission of dishonest, fraudulent or deceptive acts or practices
in connection with Participant’s status as a Service Provider that are
materially injurious to the Company, monetarily or otherwise;
(iii)    Participant’s material breach of any Company policy; or
(iv)    Participant’s ongoing willful refusal to follow the proper and lawful
directions of the Company after a written demand for substantial performance is
delivered to Participant by the Company that specifically identifies the manner
in which the Company believes that Participant has refused to follow its
instructions and Participant’s failure to cure such refusal not later than 30
days following his or her receipt of such notice.
For purposes of this definition, no act, or failure to act, on the part of
Participant shall be considered “willful” unless it is done, or omitted to be
done, by Participant in bad faith or without reasonable belief that
Participant’s action or omission was in the best interests of the Company.
(c)    “Cumulative EPS” shall mean the Company’s Earnings per Share for the
Performance Period, calculated as the sum of (i) the Company’s net income
divided by (ii) the Company’s diluted weighted average common shares
outstanding, for each year in the Performance Period; where such net income is
calculated in accordance with GAAP, subject at all times to adjustment pursuant
to Section 5.2 and the Plan.
(d)     “Disability” shall mean the Participant’s absence for a period of 120
consecutive business days or 180 days in a 365 day period as a result of
incapacity due to a physical or mental condition, illness or injury, such
determination to be made by a physician mutually acceptable to the Company and
the





--------------------------------------------------------------------------------




Participant or the Participant’s legal representative (such acceptance not to be
unreasonably withheld) after such physician has completed an examination of the
Participant.
(e)    “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, applied in a manner consistent with that used
in preparing the audited consolidated financial statements of the Company
included in the Company’s Annual Report on Form 10-K, filed with the Securities
and Exchange Commission.
(f)    “Good Reason” shall mean “Good Reason” as defined in an applicable
employment or other service agreement between the Company (or its Subsidiaries
or affiliates) and the Participant if such an agreement exists and contains a
definition of Good Reason, or, if no such agreement exists or such agreement
does not contain a definition of Good Reason, then Good Reason shall mean
Participant’s resignation of employment within six (6) months after the date on
which Participant knows or reasonably should know of the initial existence of
one or more of the following events, if taken without the express written
consent of Participant, which remains uncured thirty (30) days after the
Participant’s delivery of written notice to the Company, which notice shall be
provided by Participant within ninety (90) days after Participant knows or
reasonably should know of the circumstances constituting Good Reason: (i) a
material diminution in Participant’s base salary in effect immediately prior to
such reduction; (ii) a material diminution in Participant’s authority, duties or
responsibilities; and (iii) requiring Participant to move his or her principal
place of employment to a location more than thirty (30) miles outside of the
location as of the Grant Date.
(g)    “Performance Goals” shall mean Cumulative EPS and Average ROE, each of
which shall be measured with respect to the Performance Period.
(h)    “Performance-Vest” means that, with respect to a Performance Share Unit,
the applicable Performance Goal has been achieved.
(i)    “Qualifying Termination” shall mean a Separation from Service (i) by the
Company without Cause, (ii) by the Participant for Good Reason, (iii) by the
Participant due to Retirement, or (iv) due to the Participant’s death or
Disability.
(j)    “Retirement” shall mean the Participant’s Separation from Service, other
than as a result of Executive’s death or termination by the Company for Cause,
on or after the first anniversary of the Start Date and the Participant has (i)
attained at least 65 years of age, and (ii) completed at least five consecutive
years of service as an employee of the Company.
(k)    “Separation from Service” shall mean the Participant’s “separation from
service” from the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code.
(l)    “Vest” or “Vested” means that, with respect to a Performance Share Unit,
both (i) such Performance Share Unit has Performance-Vested and (ii) the
continued service condition has been satisfied.
(m)    “Vesting Date” shall mean, with respect to a Performance Share Unit, the
date on which the Performance Share Unit becomes Vested.
1.2    Incorporation of Terms of Plan. The Performance Share Units are subject
to the terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan will control.





--------------------------------------------------------------------------------




ARTICLE II.
PERFORMANCE SHARE UNITS AND DIVIDEND EQUIVALENTS


2.1    Grant of Performance Share Units. The Company has granted the Performance
Share Units to Participant effective as of the grant date set forth in the Grant
Notice (the “Grant Date”). Each Performance Share Unit represents the right to
receive one Share, as set forth in this Agreement. Participant will have no
right to the distribution of any Share underlying a Performance Share Unit until
the time (if ever) such Performance Share Unit has Vested.
2.1    Dividend Equivalents. The Company hereby grants to Participant, with
respect to each Performance Share Unit, a Dividend Equivalent for ordinary cash
dividends paid to substantially all holders of outstanding Shares with a record
date after the Grant Date and prior to the date the applicable Performance Share
Unit is settled, forfeited or otherwise expires. Each Dividend Equivalent
entitles Participant to receive the equivalent value of any such ordinary cash
dividends paid on a single Share that becomes Vested in accordance with this
Agreement. The Company will establish a separate Dividend Equivalent bookkeeping
account (a “Dividend Equivalent Account”) for each Dividend Equivalent and
credit the Dividend Equivalent Account (without interest and, for the avoidance
of doubt, without assuming reinvestment in Shares) on the applicable dividend
payment date with the amount of any such cash paid. Any Dividend Equivalents
granted in connection with the Performance Share Units issued hereunder, and any
amounts that may become distributable in respect thereof, shall be treated
separately from such Performance Share Units and the rights arising in
connection therewith for purposes of the designation of time and form of
payments required by Section 409A (“Section 409A”) of the Internal Revenue Code
of 1986, as amended (the “Code”). Dividend Equivalents shall not entitle the
Participant to any payments relating to dividends with a record date that occurs
after the earlier of the payment or forfeiture of the Performance Share Unit
underlying such Dividend Equivalent, and the Participant shall not be entitled
to any Dividend Equivalent payment with respect to any Performance Share Unit
that does not Vest in accordance with this Agreement.
2.2    Unsecured Promise. The Performance Share Units and Dividend Equivalents
will at all times prior to settlement represent an unsecured Company obligation
payable only from the Company’s general assets.
ARTICLE III.
VESTING; FORFEITURE AND SETTLEMENT
3.1    Performance-Based Right to Payment.
(a)    Subject to Sections 3.2 and 3.3 hereof, the number of Performance Share
Units that Performance-Vest shall be determined as of the End Date based on the
Company’s achievement of the Performance Goals, as set forth in the Grant
Notice, subject to the Participant’s continued status as a Service Provider
through the End Date. The Administrator shall determine the Company’s
achievement of the Performance Goals after the End Date, but no later than the
Determination Date.
(b)    The Performance Share Units that Performance-Vest pursuant to Section
3.1(a) hereof shall Vest as to one-half of the Performance Share Units subject
thereto on each of the End Date (rounding up to the nearest whole number) and
the first anniversary of the End Date, subject to the Participant’s continued
status as a Service Provider through the applicable date. The period from the
End Date through the first anniversary of the End Date is referred to herein as
the “Time-Vesting Period”, and the Performance Share Units that remain
outstanding during the Time-Vesting Period and are eligible to Vest on the first
anniversary of the End Date are referred to herein as the “Time-Vesting Shares”.





--------------------------------------------------------------------------------




3.2    Change in Control. Notwithstanding Section 3.1 hereof, and subject to
Sections 3.3 hereof:
(a)    In the event that a Change in Control occurs at any time prior to the End
Date, the Participant is a Service Provider as of immediately prior to such
Change in Control:
(i)    And an Assumption of the Performance Share Units does not occur in
connection with such Change in Control, then the Performance Share Units shall
Vest and become payable hereunder as of immediately prior to such Change in
Control with respect to a number of Performance Share Units equal to the Target
Number of Performance Share Units.
(ii)    And an Assumption of the Performance Share Units occurs in connection
with such Change in Control, then the Target Number of Performance Share Units
shall Performance-Vest as of the Change in Control, and thereafter one-half of
such Target Number of Performance Share Units shall remain outstanding and
eligible to Vest on each of the End Date (rounding up to the nearest whole
number) and the first anniversary of the End Date, subject to Participant’s
continued status as a Service Provider through the applicable date (and any
Performance Share Units that do not Performance-Vest shall be forfeited as of
immediately prior to such Change in Control).
(b)    In the event that a Change in Control occurs at any time during the
Time-Vesting Period, and the Participant is a Service Provider as of immediately
prior to such Change in Control:
(i)    And an Assumption of the Performance Share Units does not occur in
connection with such Change in Control, then the Time-Vesting Shares shall Vest
and become payable hereunder as of immediately prior to such Change in Control.
(ii)    And an Assumption of the Performance Share Units occurs in connection
with such Change in Control, then the Time-Vesting Shares shall remain
outstanding and eligible to Vest on the first anniversary of the End Date,
subject to Participant’s continued status as a Service Provider through such
date.
3.3    Termination. Notwithstanding Section 3.1 hereof:
(a)    In the event that the Participant experiences a Qualifying Termination
prior to the End Date or during the Time-Vesting Period, in either case, due to
a termination by the Company without Cause or by the Participant for Good
Reason, in either case, prior to a Change in Control or due to the Participant’s
death or Disability, then the number of Performance Share Units that Vest and
become payable hereunder as of the termination date shall equal the product of
(i) in the case of a Qualifying Termination prior to the End Date, (x) the
Target Number of Performance Share Units, multiplied by (y) the Prorated
Performance Fraction; and (ii) in the case of a Qualifying Termination during
the Time-Vesting Period, (A) the Time-Vesting Shares, multiplied by (B) the
Prorated Time-Vesting Fraction.
(b)    In the event that the Participant experiences a Qualifying Termination
due to Retirement prior to the End Date, then:
(i)    If a Change in Control does not occur during the Performance Period, then
the Performance Share Units shall remain outstanding and eligible to Vest on the
End Date with respect to a number of Performance Share Units equal to the
product of (x) the number of Performance Share Units that Performance-Vest
pursuant to Section 3.1(a) hereof, based on the Company’s achievement of the
Performance Goals as of the End Date, multiplied by (y) the Prorated Performance
Fraction.





--------------------------------------------------------------------------------




(ii)    If a Change in Control occurs after such Qualifying Termination and
prior to the End Date, then the Performance Share Units shall Vest as of
immediately prior to such Change in Control with respect to a number of
Performance Share Units equal to the product of (x) the Target Number of
Performance Share Units, multiplied by (y) the Prorated Performance Fraction.
(iii)    If a Change in Control occurs prior to such Qualifying Termination, and
the Performance Share Units are converted into time-vesting awards pursuant to
Section 3.2(a)(ii), then the Performance Share Units shall Vest as of such
Qualifying Termination with respect to a number of Performance Share Units equal
to the product of (x) the Target Number of Performance Share Units, multiplied
by (y) the Prorated Performance Fraction.
(c)    In the event that the Participant experiences a Qualifying Termination
due to Retirement during the Time-Vesting Period, then the Time-Vesting Shares
shall Vest as of such Qualifying Termination with respect to a number of
Time-Vesting Shares equal to the product of (x) the Time-Vesting Shares by (y)
the Prorated Time-Vesting Fraction.
(d)    In the event that the Participant experiences a Qualifying Termination
due to a termination by the Company without Cause or by the Participant for Good
Reason, in either case, on or following a Change in Control, and (i) the
Performance Share Units were converted into time-vesting awards pursuant to
Section 3.2(a)(ii) in connection with such Change in Control, then the Target
Number of Performance Share Units shall Vest upon the date of termination or
(ii) the Change in Control occurred during the Time-Vesting Period such that the
Time-Vesting Shares remain outstanding and eligible to Vest thereafter pursuant
to Section 3.2(b)(ii), then the Time-Vesting Shares shall Vest upon the date of
termination.
3.4    Forfeiture.
(a)    Termination of Service.
(i)    In the event that the Participant experiences a Separation from Service
that is not a Qualifying Termination prior to the End Date or during the
Time-Vesting Period, all of the Performance Share Units, shall thereupon
automatically be forfeited, to the extent not Vested, by the Participant as of
the date of termination, and the Participant’s rights in any such Performance
Share Units, including without limitation any Dividend Equivalents (including
any Dividend Equivalent Account balance), shall thereupon lapse and expire.
(ii)    Any Performance Share Units that do not become Vested in connection with
a Qualifying Termination shall thereupon automatically be forfeited by the
Participant as of the date of termination (or Change in Control if applicable
under Section 3.3), and the Participant’s rights in any such Performance Share
Units and such portion of the Award, including without limitation any Dividend
Equivalents (as defined below), shall thereupon lapse and expire.
(b)    Failure to Achieve Performance Goals. Except as set forth in Sections 3.2
and 3.3, any outstanding Performance Share Units that do not Performance-Vest
due to the failure by the Company to achieve the Performance Goals (in whole or
in part) shall automatically be forfeited by the Participant as of the End Date,
and the Participant’s rights in any such Performance Share Units and such
portion of the Award, including without limitation any Dividend Equivalents,
shall thereupon lapse and expire.
3.5    Settlement. Performance Share Units will be paid in Shares as soon as
administratively practicable after the Performance Share Units Vest, but in no
event more than 70 days after the Performance Share Units Vest. Dividend
Equivalents (including any Dividend Equivalent Account balance) will be paid





--------------------------------------------------------------------------------




in cash as soon as administratively practicable after the Vesting of the
applicable Performance Share Units, but in no event more than 70 days after the
Performance Share Units Vest. Notwithstanding the foregoing, the exact payment
date shall be determined by the Company in its sole discretion (and the
Participant shall not have a right to designate the time of payment) and any
such payment made pursuant to Sections 3.2 and 3.3 above in the event of a
Change in Control shall be made or deemed made immediately preceding and
effective upon the occurrence of such Change in Control. Notwithstanding the
foregoing, the Company may delay any payment under this Agreement that the
Company reasonably determines would violate Applicable Law until the earliest
date the Company reasonably determines the making of the payment will not cause
such a violation (in accordance with Treasury Regulation Section
1.409A-2(b)(7)(ii)), provided the Company reasonably believes the delay will not
result in the imposition of excise taxes under Section 409A.
ARTICLE IV.
TAXATION AND TAX WITHHOLDING
4.1    Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.
4.2    Tax Withholding.
(a)    The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the Performance Share Units or
Dividend Equivalents as Participant’s election to satisfy all or any portion of
the withholding tax by requesting the Company retain Shares otherwise issuable
under the Award. The number of Shares which may be so withheld or surrendered
shall be limited to the number of Shares which have a fair market value
(determined by the Company in its sole discretion) on the date of withholding no
greater than the aggregate amount of such liabilities based on the maximum
statutory withholding rates in Participant’s applicable jurisdictions for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such taxable income.
(b)    To the extent that any Federal Insurance Contributions Act tax
withholding obligations arise in connection with the Award prior to the
applicable Vesting Date, the Administrator shall accelerate the payment of a
portion of the Award sufficient to satisfy (but not in excess of) such tax
withholding obligations and any tax withholding obligations associated with any
such accelerated payment, and the Administrator shall withhold such amounts in
satisfaction of such withholding obligations.
(c)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Performance Share Units
and the Dividend Equivalents, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Performance Share Units or Dividend Equivalents. Neither the
Company nor any Subsidiary makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the awarding, vesting or
payment of the Performance Share Units or the Dividend Equivalents or the
subsequent sale of Shares. The Company and the Subsidiaries do not commit and
are under no obligation to structure the Performance Share Units or Dividend
Equivalents to reduce or eliminate Participant’s tax liability.





--------------------------------------------------------------------------------




4.3    Section 409A.
(a)    General. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A, including without limitation any such regulations
or other guidance that may be issued after the effective date of this Agreement.
Notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the Performance
Share Units or the Dividend Equivalents (or, in each case, any portion thereof)
may be subject to Section 409A, the Administrator shall have the right in its
sole discretion (without any obligation to do so or to indemnify the Participant
or any other person for failure to do so) to adopt such amendments to the Plan,
the Grant Notice or this Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
either for the Performance Share Units and/or Dividend Equivalents to be exempt
from the application of Section 409A or to comply with the requirements of
Section 409A.
(b)    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no amounts shall be paid to the Participant under this Agreement
during the six-month period following the Participant’s Separation from Service
to the extent that the Administrator determines that the Participant is a
“specified employee” (within the meaning of Section 409A) at the time of such
Separation from Service and that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such six-month period (or such earlier date upon which such amount can be
paid under Section 409A without being subject to such additional taxes), the
Company shall pay to the Participant in a lump-sum all amounts that would have
otherwise been payable to the Participant during such six-month period under
this Agreement.
ARTICLE V.
OTHER PROVISIONS
5.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
therewith and to interpret, amend or revoke any such rules. Without limiting the
generality of the foregoing, all determinations, interpretations and assumptions
relating to the calculation and payment of the Performance Share Units
(including, without limitation, determinations, interpretations and assumptions
with respect to Average ROE and Cumulative EPS) shall be made by the
Administrator. All actions taken and all interpretations and determinations made
by the Administrator in good faith shall be final and binding upon the
Participant, the Company and all other interested persons.
5.2    Adjustments. Participant acknowledges that the Performance Share Units,
the Shares subject to the Performance Share Units, the Dividend Equivalents and
the Performance Goals are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan. The Administrator
shall also have the exclusive authority, in its reasonable discretion, to make
proper adjustments and/or modifications to one or more Performance Goals in the
event of any extraordinary, unusual or infrequent events or occurrences, or
changes in accounting principles or Applicable Laws, affecting a Performance
Goal that the Administrator determines have an unintended effect on the
calculation of the Performance Goals.
5.3    Other Stock or Cash Based Awards. This Award shall constitute an Other
Stock or Cash Based Award for purposes of the Plan.





--------------------------------------------------------------------------------




5.4    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.
5.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
5.6    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.
5.7    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
5.8    Clawback. This Award shall be subject to any clawback or recoupment
policy currently in effect or as may be adopted by the Company, as may be
amended from time to time.
5.9    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, then the Plan, the Grant Notice, this Agreement, the
Performance Share Units and the Dividend Equivalents will be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule. To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.
5.10    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
5.11    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
5.12    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the Performance Share Units and
Dividend Equivalents, and rights no greater than the right to receive payment





--------------------------------------------------------------------------------




as a general unsecured creditor with respect to the Performance Share Units and
Dividend Equivalents, as and when settled pursuant to the terms of this
Agreement.
5.13    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.
5.14    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.
* * * * 





































































